Citation Nr: 0426625	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-03 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of Department of Veterans Affairs (VA) 
disability compensation benefits at the full dollar rate in 
accordance with the provisions of 38 C.F.R. § 3.42 (2003).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant had Recognized Guerrilla service from March 28, 
1945 to November 20, 1945.  Service connection is in effect 
for residuals of a gunshot wound of the right thigh, 
currently rated as 10 percent disabling.  

This matter comes before the Board of Veterans Appeals (the 
Board) on appeal of a July 2002 administrative decision of 
the Department of Veterans Affairs (VA) Manila, Commonwealth 
of the Philippines, Regional Office (RO).  The RO determined 
that the veteran was not entitled to payment of VA disability 
compensation benefits at the full dollar rate in accordance 
with the provisions of 38 C.F.R. § 3.42.  

In September 2004, the veteran's representative, on the 
veteran's behalf, requested that the Board advance the case 
on the Board's docket in view of the veteran's age.  The 
undersigned Veterans Law Judge granted the representative's 
motion in September 2004.  38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The appellant had Recognized Guerilla service from March 
28, 1945 to November 20, 1945.  He had no other recognized 
service for VA benefits purposes.  

2.  Service connection is in effect for residuals of a 
gunshot wound of the right thigh, currently rated as 10 
percent disabling.  

3.  The appellant is not a resident of the United States.  



CONCLUSION OF LAW

The criteria for the payment of VA disability compensation 
benefits at the full dollar rate are not met.  38 U.S.C.A. §§ 
107, 501(a) (West 2002); 38 C.F.R. §§ 3.7, 3.42 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

Prior to the initiation of this appeal, Congress passed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  

The VCAA eliminated the former statutory requirement that 
claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

In this case, the veteran's claim was filed in May 2002, 
after the November 2000 effective date of the VCAA, and 
remains pending.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, 341 F. 3d 
1327 (Fed. Cir. 2003).





However, in the present case, as will be explained below, the 
law, and not the evidence, is dispositive.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that 
when the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.


Factual Background

The appellant's ARCEN Form 632 shows that he had Recognized 
Guerrilla Service as a Private in B Co., 1st Bn, 14th Inf, of 
USAFIP-NL (United States Armed Forces in the Philippines - 
North Luzon) from March 28, 1945 to November 20, 1945.  There 
is no indication that the appellant had any other service 
recognized by the United States Army.

Service connection has been effect for residuals of a gunshot 
wound of the right thigh since 1957, and remains rated as 10 
percent disabling.  

A Certificate of Naturalization for the appellant from the 
U.S. Immigration and Naturalization Service, dated in April 
1994, is of record.  The country of former nationality is 
noted to be the Philippines.

In April 2003, the veteran testified at a personal hearing 
before a hearing officer at the RO that he has been living in 
the Philippines since 1996, and that he has not returned to 
the United States since that time.  


Laws and Regulations

Service before July 1, 1946, as a Philippine Scout, or in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for purposes of 
certain VA benefits.  38 U.S.C.A. § 107(a) (West 2002).

Payments for service-connected diseases or disabilities, 
which are made to veterans who served in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, shall be made at a rate in pesos which is 
equivalent to $0.50 for each dollar authorized.  38 U.S.C.A. 
§ 107 (West 2002).

38 C.F.R. §  3.42 (2003) provides for compensation at the 
full-dollar rate for certain Filipino veterans residing in 
the United States.  This regulation is set out as follows:

    (a) Definitions.  For purposes of this section:
    (1) United States (U.S.) means the states, territories 
and possessions of the United States; the District of 
Columbia, and the Commonwealth of Puerto Rico.
    (2) Residing in the U.S. means that an individual's 
principal, actual dwelling place is in the U.S. and that the 
individual meets the residency requirements of paragraph 
(c)(4) of this section.
    (3) Citizen of the U.S. means any individual who acquires 
U.S. citizenship through birth in the territorial U.S., birth 
abroad as provided under title 8, United States Code, or 
through naturalization, and has not renounced his or her U.S. 
citizenship, or had such citizenship cancelled, revoked, or 
otherwise terminated.
    (4) Lawfully admitted for permanent residence means that 
an individual has been lawfully accorded the privilege of 
residing permanently in the U.S. as an immigrant by the U.S. 
Immigration and Naturalization Service under title 8, United 
States Code, such status not having changed.

    (b) Eligibility requirements.  Compensation is payable at 
the full-dollar rate based on service described in Sec. 
3.40(c) or (d) to a veteran who is residing in the United 
States (U.S.) and is either:
    (1) A citizen of the U.S., or
    (2) An alien lawfully admitted for permanent residence in 
the U.S.

    (c) Evidence of eligibility for full-dollar rate 
benefits. 
    (1) A valid original or copy of one of the following 
documents is required to prove that that the veteran is a 
natural born citizen of the U.S.:
    (i) A valid U.S. passport;
    (ii) A birth certificate showing that he or she was born 
in the U.S.; or
    (iii) A Report of Birth Abroad of a Citizen of the U.S. 
issued by a U.S. consulate abroad.
    (2) Only verification by the U.S. Immigration and 
Naturalization Service to VA that a veteran is a naturalized 
citizen of the U.S. will be sufficient proof of such status.
    (3) Only verification by the U.S. Immigration and 
Naturalization Service to VA that a veteran is an alien 
lawfully admitted for permanent residence in the U.S. will be 
sufficient proof of such status.
    (4) VA will not pay benefits at the full-dollar rate 
under this section if the veteran's mailing address is a Post 
Office box, unless evidence from the U.S. Postal Service 
shows that it does not deliver mail to the veteran's street 
address.  In order to pay benefits at the full-dollar rate, 
evidence (such as a [[Page 175]]driver's license, lease 
agreement, utility bills) must establish that the veteran is 
residing at a valid street address in the U.S. and receiving 
mail at that address.

    (d) Continued eligibility. 
    (1) In order to continue receiving benefits at the full-
dollar rate under this section, a veteran must be physically 
present in the U.S. for at least 183 days of each calendar 
year in which he or she receives payments at the full-dollar 
rate, and may not be absent from the U.S. for more than 60 
consecutive days at a time.  However, if a veteran becomes 
eligible for full-dollar rate benefits on an initial basis, 
on or after July 1 of any calendar year, the 183-day rule 
will not apply during that calendar year.  VA will not 
consider a veteran to have been absent from the U.S. if he or 
she left and returned to the U.S. on the same date.
    (2) A veteran receiving benefits at the full-dollar rate 
under this section must notify VA within 30 days of leaving 
the U.S. or within 30 days if he or she loses either his or 
her U.S. citizenship or lawful permanent resident alien 
status.  

When a veteran no longer meets the eligibility requirements 
of paragraph (a) of this section, VA will reduce his or her 
payment to the rate of $0.50 for each dollar authorized under 
the law, effective on the date determined under Sec. 3.505.  
If such veteran regains his or her U.S. citizenship or lawful 
permanent resident alien status, VA will restore full-dollar 
rate benefits, effective the date the veteran meets the 
eligibility requirements in Sec. 3.42.
    (3) When requested to do so by VA, a veteran receiving 
benefits at the full-dollar rate under this section must 
verify that he or she continues to meet the residency and 
citizenship/permanent-resident-alien status requirements of 
paragraph (b).  VA will advise the veteran at the time of the 
request that the verification must be furnished within 60 
days and that failure to do so will result in the reduction 
of benefits.  If the veteran fails to furnish the evidence 
within 60 days, VA will reduce his or her payment to the rate 
of $0.50 for each dollar authorized, as provided in Sec. 
3.652.
    (4) A veteran receiving benefits at the full-dollar rate 
under this section must promptly notify VA of any change of 
his or her address.  If mail from VA to the veteran is 
returned to VA by the U.S. Postal Service, VA will reduce his 
or her payment to the rate of $0.50 for each dollar 
authorized under law, effective on the date determined under 
Sec. 3.505.

    (e) Effective date for restored eligibility.  In the case 
of a veteran receiving benefits at the full-dollar rate, if 
his or her payments are reduced to the rate of $0.50 for each 
dollar authorized under the law, VA will resume payments at 
the full-dollar rate, if otherwise in order, effective the 
first day of the month following the date on which he or she 
again meets the requirements.  However, such increased 
payments will be retroactive no more than one year prior to 
the date on which VA receives evidence that he or she again 
meets the requirements.  If payments are reduced based on an 
absence from the U.S. of 183 or more days during a calendar 
year, VA will not resume payments at the full-dollar rate 
before the first day of the following calendar year.


Analysis

The veteran has argued that he should be paid at the full-
dollar rate of compensation rather than the reduced rate of 
$0.50 for each dollar authorized for certain Philippine 
veterans.  He bases his argument on several theories.  First, 
he states that not only is he a citizen of the United States 
by virtue of his 1994 naturalization, he should also be 
considered a natural citizen of the United States since the 
Commonwealth of the Philippines was a territory of the United 
States at the time that he was born.  

Second, he asserts that as a recipient of the Purple Heart 
award, which was signed by a U.S. Army officer, he should be 
considered to have been a regular member of the U.S. Army at 
the time that he was injured in service during World War II.  
Finally, he argues that as a member of the USAFIP, he was in 
fact a member of the regular U.S. Armed Forces.  

The appellant has essentially asserted that he should receive 
a higher level of compensation based upon his citizenship.  
The provisions of 38 U.S.C.A. § 107 provide for payments to 
be made for certain Philippine veterans at a rate of $0.50 
for each dollar authorized.  On October 27, 2000, the 
President signed into law Public Law No. 106-377, containing 
the Filipino Veterans' Benefits Improvements Act that acted 
to amend to 38 U.S.C.A. § 107 for the payment of certain 
Filipino veterans.  As set out in detail above, 38 C.F.R. 
§ 3.42 is the enabling regulation of that amendment.  

It provides that the reduction of benefits to fifty cents for 
each dollar authorized would not be applied for a Filipino 
veteran who is citizen or alien permanent resident, residing 
in the United States.  In the appellant's case, it is not 
sufficient that he be an American citizen, he must also be a 
resident of the United States to receive the unreduced rate 
of compensation.  By his own admission, the appellant has not 
been a resident of the United States since 1996.  Thus, the 
appellant fails to qualify for the full-dollar rate of 
compensation under 38 U.S.C.A. § 107 and 38 C.F.R. § 3.42.  

With respect to the appellant's claim that he is a natural 
citizen by virtue of the fact that he was born in a territory 
of the United States, it must be noted that the criteria for 
citizenship is governed by the Statutes of the United States.  
Neither at the time that the appellant was born nor since has 
the United States Congress enacted any laws that made the 
birth or residence in the Philippines a basis for United 
States citizenship.  

By the same token, the appellant's receipt of the Purple 
Heart award did not make him a member of the United States 
Army, nor did his membership in the USAFIP.  The veteran's 
service was in the Army of the Commonwealth of the 
Philippines, not the U.S. Army.  The Board is bound by the 
service department's certification in determining the status 
of a Philippine veteran.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  There is no service department document of record 
certifying the appellant was a member of the U.S. Army.  The 
designation of the appellant's unit as part of the United 
States Armed Forces in the Philippines was simply a name used 
by the Army of the Commonwealth of the Philippines, and as 
such, did not bestow U.S. Army status on any of its members.  

Significantly, the determinative factor under the general 
statute regarding payment for Philippine service concerns 
whether service derived from "the organized military forces 
of the Government of the Commonwealth of the Philippines."  
38 U.S.C. § 107(a).  That the appellant is now a U.S. citizen 
is irrelevant to this statutory determination.  By the same 
token his invalid claim to prior U.S. citizenship would have 
no effect even if there was a legal basis for it.  His 
current or even his alleged past citizenship does not alter 
his prior military status as a Recognized Guerrilla.  
Florentino v. Brown, 7 Vet App 369 (1995).  

As a Recognized Guerilla, the appellant's claim for a greater 
compensation rate turns only upon whether he is a U.S. 
citizen and a U.S. resident.  He is not.  Consequently, a 
basis upon which to grant to the veteran payment of 
disability compensation at a non-peso rate (full dollar 
value) cannot be identified.  As the disposition of this 
claim is based on the law, and not the facts of the case, the 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to payment of VA disability compensation benefits 
at the full dollar rate in accordance with the provisions of 
Public Law 106-377 is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



